                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


    JOHN BARTH,                                   )
                                                  )
                             PLAINTIFF            )
                                                  )
    V.                                            )      CIVIL NO. 2:21-CV-127-DBH
                                                  )
    TOWN OF WATERBORO,           ET AL.,          )
                                                  )
                             DEFENDANTS           )


                           ORDER ON PENDING MOTIONS


         The plaintiff John Barth acting pro se has sued the Town of Waterboro and

its manager Gary Lamb over a land use controversy. He has also sued their

lawyers for their conduct in representing their clients.

Recusal

         First, Barth says that his case cannot be assigned to me “due to [my]

perjury in dismissal of the prior identical case for insufficient service despite nine

sufficient admitted services of all defendants.” Compl. at 1 (ECF No. 1).1 I did

dismiss his earlier federal lawsuit for insufficient service of process. Judgment

of Dismissal, No. 2:21-cv-27-DBH (ECF No. 21).                  Barth did not appeal the

dismissal, and an earlier judicial ruling is not grounds for recusal in any event.

Therefore, Barth’s objection to my hearing this case is OVERRULED.




1I choose to overlook the scurrilous allegations he has made against other judges of this Court.
Compl. at 1.
Res Judicata/Collateral Estoppel

      The defendants’ motion to dismiss (ECF No. 4) is GRANTED as to the Town

of Waterboro and Gary Lamb. Barth sued these two defendants over the same

issues in state court and lost there, both at the Superior Court level and in the

Law Court. Barth v. Town of Waterboro, Mem-20-114 (Me. Dec. 29, 2020); Barth

v. Town of Waterboro, No. RE-18-56 (Me. Super. Ct. May 26, 2020) (attached as

Ex. B to Defs.’ Mot. to Dismiss) (ECF No. 4-2); Barth v. Town of Waterboro, No.

AP-18-56, 2020 Me. Super. LEXIS 5 (Jan. 21, 2020).

      “Under federal law, ‘a federal court must give to a state-court judgment

the same preclusive effect as would be given that judgment under the law of the

state in which the judgment was entered.’” Sutliffe v. Epping Sch. Dist., 584

F.3d 314, 326 (1st Cir. 2009). Under Maine law, “Claim preclusion prevents

relitigation if: (1) the same parties or their privies are involved in both actions;

(2) a valid final judgment was entered in the prior action; and (3) the matters

presented for decision in the second action were, or might have been litigated in

the first action.” Portland Water Dist. v. Town of Standish, 2008 ME 23, ¶ 8,

940 A.2d 1097. All these requirements are satisfied here. Maine law is clear

that a party must present all his claims when he is able to do so: “A plaintiff will

not be permitted to split his cause of action and pursue each aspect of it in

separate lawsuits. Judicial economy, fairness to litigants, and the strong public

interest favoring finality in judicial proceedings demand that a plaintiff present

all relevant aspects of his cause of action in a single lawsuit.” Kradoska v. Kipp,

397 A.2d 562, 567 (Me. 1979) (citations omitted). Thus, although it is true that

Barth tried to reserve decision on his federal arguments, see Barth v. Town of
                                                                                  2
Waterboro, No. RE-18-56, at 7 n.6 (Me. Super. Ct. May 26, 2020), that is not

something he could do to avoid Maine’s res judicata and collateral estoppel effect.

He may not proceed against the Town of Waterboro and Gary Lamb in federal

court on these claims.

Lawyer Liability

      Barth has accused two lawyers who represent the Town of Waterboro and

Gary Lamb of perjury, collusion, and violation of his civil and constitutional

rights, Compl. at 7-8, for the actions they took in representing their clients.

First, the lawyers’ duty was to their clients, not to Barth. Second, Barth is not

entitled to bring a criminal prosecution as part of his civil lawsuit. Third, these

lawyers are not governmental actors subject to the federal constitutional

restrictions he cites (Ex Post Facto Clause; Fifth Amendment; Fourteenth

Amendment) and comparable provisions of the Maine Constitution. Fourth, he

has not made out a cause of action against them under federal or state civil

rights statutes.

      For these reasons, the defendants’ motion to dismiss is GRANTED as to the

two lawyers.

Sanctions

      The defendants have requested sanctions against Barth for his lawsuits. I

choose not to impose monetary sanctions at this time, reserving the possibility

of such sanctions if Barth continues his conduct.

      Barth is very angry over what he perceives to be mistreatment by Town

personnel and lawyers in their resistance to his real estate development attempt.

The dismissal of his earlier lawsuits, both the state lawsuit and the lawsuit I
                                                                                  3
dismissed for insufficient service of process, has increased his anger and has led

to “impertinent, or scandalous matter” in his Complaint that could be subject to

a motion to strike. Fed. R. Civ. P. 12(f). Just two examples out of many: “The

two of them exchanged smirks at the hearing: this might be sufficient to fool the

population and get the judge more quid pro quo offered to savages of the tribe of

state employees”; “nothing from Brogan but a street punk’s perjuries, scams,

and fraud.” Compl. at 33. I fear that Barth will only continue on this course.

      Accordingly, although I am not yet imposing monetary sanctions, I place

John Barth on NOTICE that filing restrictions “may be in the offing.” Cok v.

Family Court of Rhode Island, 985 F.2d 32, 35 (1st Cir. 1993). This represents

the “cautionary order” of which Cok speaks. Id. Groundless, inappropriate, and

scandalous filings will not be tolerated.

      The defendants’ motion for sanctions (ECF No. 5) is GRANTED     IN PART AND

DENIED IN PART.

      The defendants’ and the plaintiff’s separate motions to strike (ECF Nos.

15, 18) are MOOT.

      SO ORDERED.

      DATED THIS 24TH DAY OF JUNE, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                 4
